Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 9-11, 13, and 16-20 are allowed.  Applicants arguments in the pre-appeal dated 2/3/22 that the secondary prior art of Sakurai fails to disclose an aiming indicator a predefined distance away from the new target.  An example of this feature is shown in figure 1 of the instant application, the user can click 120 or 130 to change targets, but the aim indicator will be placed near but not on the target thus requiring further aim.  Applicant argues that P3 of Sakurai is not a target as argued by Examiner, but is instead a “representative point” and “the shooting direction is a direction from the representative point P2 of the player character G1 towards the representative point P3 of the aim G3 and a bullet object G5 is shot from the representative point P2 and flies in the shooting direction” as per Sakurai paragraph 140.  Thus the “target” (enemy characters) are in fact the represented by G2 rather than G3.  Examiner agrees with applicant that the invention of Sakurai (as well as the remaining prior art of record) fails to disclose an aiming indicator that is a predefined distance away from the new target in combination with the remaining limitations of the claims.
With respect to Alice 101, the instant application is not an Alice 101 based on the 2019 PEG guidelines.  Specifically an abstract idea is claimed as per step 2A prong 1, a plurality of targets having priority, each of the targets being based upon a threat, as this is a mental process as a person could prioritize threats within the human mind or with pen and paper, however the invention is tied to a practical application as per step 2A prong 2, as the step of "in response to receiving an input signal indicative of a selection [...] determining [...] a new target [...] presenting [...] with an aiming indicator a predefined distance away from the new target such that the aiming indicator is near but not on the new target..." is not abstract, as it is necessarily performed within a computer environment, as it is directed towards displaying of targeting in a video game, this ties the abstract idea to a practical application, as the priority is being used to determine a new target and then to move the aiming indicator to the new target, which is applying or using the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715